Citation Nr: 1144632	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-32 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for unilateral hallux valgus, currently rated at 10 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome.

3.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome.

4.  Entitlement to service connection for a ganglion cyst on the left wrist.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel




INTRODUCTION

The Veteran had active duty service from June 1996 to June 1999.  As detailed in the Remand section below, there may be additional unverified periods of service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In a December 2008 rating decision, the RO denied the Veteran's claims seeking entitlement to service connection for a ganglion cyst (left wrist).  The Veteran perfected a timely appeal of that determination.  (See Notice of Disagreement (NOD), dated January 2009; Statement of the Case (SOC), dated August 2009; and Substantive Appeal, dated September 2009).

In an April 2009 rating decision, the RO denied the Veteran's claim for an increased rating for unilateral hallux valgus, currently rated at 10 percent disabling.  In a November 2009 rating decision, the RO granted her claims for service connection for patellofemoral syndrome of the right and left knees and assigned an initial 10 percent rating for each knee.  The RO also confirmed and continued the denial of an increased rating for unilateral hallux valgus.  In a November 2009 statement, the Veteran stated that she was appealing the ratings of her knees and painful feet.  Hence, the Board accepts this statement as a valid and timely NOD contesting the denial of an increased rating for the unilateral hallux valgus and the initial 10 percent ratings for each knee.  The RO furnished the Veteran an SOC in August 2010, which addressed the level of compensation for each knee and for the unilateral hallux valgus.  In October 2010, the Veteran submitted a statement that specifically expressed her intent to continue the appeal of the 10 percent ratings assigned for each knee and the unilateral hallux valgus.  Hence, the Board accepts this statement as a valid and timely Substantive Appeal.  See 38 C.F.R. § 20.200 (2011).

An April 2011 letter to the Veteran sought clarification as to whether she desired a hearing addressing these appeals.  A response to this letter was not received and the Board is presuming that such a hearing is not requested.

The Military Order of the Purple Heart, the Veteran's former representative, withdrew their power of attorney (POA) in June 2011.  A POA appointing a new representative has not been received.

The issue of entitlement to vocational rehabilitation services under the terms and conditions of Chapter 31, Title 38, United States Code, has been raised by the Veteran in a November 2009 claim, but it does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a ganglion cyst on the left wrist is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's unilateral hallux valgus manifested by subjective complaints of right foot pain with a hallux valgus deformity, objective evidence of tenderness in the foot and motion that was unrestricted and not painful; there was no evidence of malunion or nonunion of the tarsal or metatarsal bones, limitation of dorsiflexion at ankle to the right ankle, shortened plantar fascia, all toes that tended to dorsiflexion or a moderately severe foot injury.

2.  The Veteran's bilateral knee disability manifested by subjective complaints of pain, locking, and swelling with flexion that was limited to 110 degrees, at worst; there was no evidence of extension that was limited to 30 degrees, malunion of the tibia and fibula, ankylosis, arthritis or additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain following repetitive movements.

3.  Slight lateral instability and/or slight recurrent subluxation of each knee has been intermittently shown throughout the course of this appeal; moderate lateral instability, or moderate recurrent subluxation, is demonstrated by the evidence of record.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for unilateral hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.20, 4.27, 4.71, 4.71a, 5276-5284 (2011).

2.  The criteria for an initial rating in excess of 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.20, 4.27, 4.71, 4.71a, 5003, 5014, 5019, 5256-5262 (2011).

3.  The criteria for an initial rating in excess of 10 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.20, 4.27, 4.71, 4.71a, 5003, 5014, 5019, 5256-5262 (2011).

4.  The criteria for a separate 10 percent rating for right knee lateral instability and/or current subluxation have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.71, 4.71a, 5257 (2011).

5.  The criteria for a separate 10 percent rating for left knee lateral instability and/or current subluxation have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.71, 4.71a, 5257 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.     §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The instant appeal as to the claim for an increased rating for a bilateral knee disability arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The filing of a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no such allegation of prejudice in this case with regard to the instant claim for an increased initial rating for a bilateral knee disability.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice in a January 2009 letter with regards to her claim for an increased rating for a unilateral hallux valgus.  This letter provided notice as to what evidence was required to substantiate her claim.  This letter informed her of what evidence VA would obtain, of what evidence she was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice under Pelegrini.
   
The January 2009 preadjudication letter notified the Veteran that medical or lay evidence could be submitted to substantiate her claim for an increased rating and provided specific examples.  This letter stated that such evidence should describe the manner in which the Veteran's disability had worsened based upon the author's knowledge and personal observations.  It also notified the Veteran that she may submit statements from her employers.  

An August 2010 SOC provided notice with regard to the remaining elements outlined in Vazquez-Flores I, after the initial adjudication of the Veteran's claim.  The SOC provided actual knowledge to the Veteran of the schedular rating criteria. The Veteran had a meaningful opportunity to participate in the adjudication of the claim after the notice was provided.  In this regard, she submitted a substantive appeal to the Board in October 2010.

A notice error can be cured by actual knowledge of the information on the part of the claimant.  Sanders v. Nicholson, 487 F.3d 881, 888-89 (Fed. Cir. 2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  Here, the SOC provided actual knowledge of the criteria required to establish a higher rating for the Veteran's unilateral hallux valgus.  The Veteran has had ample opportunity to submit argument and evidence subsequent to receiving notice.  Hence, the Veteran has had a meaningful opportunity to participate in the adjudication of her claim and was not prejudiced.  The Veteran also has not alleged any such prejudice.  Thus, any VCAA notice error in regard to the Veteran's claim for an increased rating is deemed harmless and does not preclude appellate consideration.  See Shinseki v. Sanders, 129 S. Ct. 1696  (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claims.  The evidence of record includes the service treatment records, VA treatment records, the VA examination reports, Tri-care treatment records and various private treatment records.

The Veteran has not alleged that her bilateral knee and hallux valgus disabilities have worsened since her last VA examinations.  Moreover, the VA examination reports and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate her claims for increase. 

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hallux Valgus Claim

The Veteran's unilateral hallux valgus is rated under the Diagnostic Code 5280.

A 10 percent rating is warranted for unilateral hallux valgus that was operated with a resection of the metatarsal head or if equivalent to the amputation of the great toe. This is the maximum schedular rating for this disability.  38 C.F.R. § 4.71a, Diagnostic Code 5280. 

A moderate foot injury warrants a 10 percent rating, a moderately severe foot injury warrants a 20 percent rating and a severe foot injury warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Malunion or nonunion of the tarsal that is moderate warrants a 10 percent rating, a 20 percent rating if moderately severe and a 30 percent rating if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5283.

Acquired claw foot (pes cavus) with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle and definite tenderness under the metatarsal heads warrants a 10 percent rating.  Unilateral claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia and marked tenderness under the metatarsal heads warrants a 20 percent rating.  Unilateral claw foot with a marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and a marked varus deformity warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5278.

Unilateral acquired flatfoot that was moderate with a weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet warrants a 10 percent rating.  Severe unilateral acquired flatfoot with objective evidence of a marked deformity (pronation, abduction, etc.), pain on manipulation and the use of accentuated, indication of swelling on use and characteristic callosities warrants a 20 percent rating.  Pronounced unilateral acquired flatfoot with marked pronation, extreme tenderness of the plantar surfaces on the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation and not improved by orthopedic shoes or appliances warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

A February 2009 Tricare treatment note indicated that the Veteran's feet were normal in appearance except for losing arches.  The plantar surface of the heel was painful.  An assessment of plantar fasciitis was made.  The daily use of shoe inserts was recommended.

An August 2009 VA podiatry examination reflected the Veteran's reports of worsening right foot problems.  Current symptoms included swelling with prolonged standing and flare-ups related to standing.  She reported being able to stand for one hour without pause and walk one mile on level ground.  Physical examination of the right foot revealed tenderness over the first metatarsal bone and the anterior heel as well as a residual hallux valgus deformity of 10 degrees.  The Achilles tendon was in normal alignment and nontender.  There was no pain on motion, restriction of motion, weakness or instability.  She had bilateral flat feet to a moderate or severe degree.  An accompanying right foot X-ray revealed a screw at the base of the first metatarsal bone with evidence of prior hallux valgus repair.  Following this examination, diagnoses of right foot pes planus, bunions and a prior bunion surgery with residual hallux valgus were made.

An April 2010 VA foot X-ray revealed hammertoe deformities of the second through fifth digits and a single screw which traversed the first right metatarsal.

A June 2010 VA podiatry examination reflected the Veteran's reports of constant right foot pain that was centered at the first metatarsophalangeal (MTP) joint that was aggravated with standing.  There was also swelling after standing.  She reported wearing arch supports and using Naproxen with mild relief.  Flare-ups were primarily related to standing with the usual affect of increased pain but no further functional impairments.  She was able to stand for approximately one hour and walk for approximately one-half mile before needing to rest due to foot pain.  Physical examination of the right foot found tenderness at the calcaneal attachment of the plantar fascia, first MTP joint and arch.  The arch, weight-bearing, stability and strength were normal.  There was approximately 15 degrees of lateral angulation of the first MTP joint.  Foot motion was unrestricted and not painful.  Following this examination and a review of the Veteran's claims file, a diagnosis of a right foot hallux valgus deformity was made.

The Veteran's unilateral hallux valgus is rated as 10 percent disabling under Diagnostic Code 5280; this is the highest schedular rating available.  The August 2009 and June 2010 VA examinations found right foot tenderness, including over the first MTP joint, as well as right foot motion that was not restricted or painful.   The Achilles tendon was in normal alignment and nontender.  Weight-bearing, stability and strength were also found to be normal.  Although flatfoot was shown on physical examination, service connection for pes planus has been specifically denied in a September 1999 rating decision.  The evidence is negative for, and the Veteran has not alleged, malunion or nonunion of the tarsal or metatarsal bones.  A shortened plantar fascia or all toes tending towards dorsiflexion has not been shown in the evidence and the Veteran has not alleged these symptoms.  Accordingly, an increased rating is not warranted under any potentially relevant diagnostic code.  38 C.F.R. § 4.71a, 5276, 5278, 5280, 5283, 5284. 

Bilateral Knee Claims

The Veteran's right knee disability is currently rated by analogy under the diagnostic code for tosteomalacia and an unlisted disability while her left knee disability is rated under the diagnostic code for bursitis.

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology. 38 C.F.R. §§ 4.20, 4.27.  

For osteomalacia and bursitis, a disability is rated on limitation of motion of the affected parts, as degenerative arthritis, except for gout.  38 C.F.R. § 4.71a, Diagnostic Codes 5014, 5019.
 
Limitation of leg flexion that is limited to 45 degrees warrants a 10 percent rating, limited to 30 degrees warrants a 20 percent rating while limitation to 15 degrees is rated as a maximum 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of leg extension warrants a 10 percent rating when limited to 10 degrees, a 20 percent rating when limited to 20 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees and a maximum 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

For rating purposes, normal range of motion in a knee joint is zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The VA General Counsel has held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Knee impairment with recurrent subluxation (partial dislocation) or lateral instability warrants a 10 percent rating if it is slight, a 20 percent rating if it is moderate and a maximum 30 percent rating if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Malunion of the tibia and fibula with a slight knee disability warrants a 10 percent rating, such malunion with a moderate knee disability warrants a 20 percent rating and such malunion with a marked knee disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion that requires a brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Knee ankylosis at favorable degree in full extension or in slight flexion between zero degrees and 10 degrees warrants a 30 percent rating.  Knee ankylosis in flexion between 10 and 20 degrees warrants a 40 percent rating while such ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating.  Extremely unfavorable knee ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved. If the limitation of motion is noncompensable, a 10 rating is warranted for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, 5003.  

An August 2009 VA orthopedic examination reflected the Veteran's reports of bilateral knee pain, left more than the right, accompanied by locking, instability and swelling.  She used Naproxen to treat her knees but has not had recent physical therapy or injection therapy.  Physical examination revealed a minimal degree of bony swelling bilaterally but was negative for crepitus.  Patellar compression was without pain on the right and with a mild degree of pain on the left.  The right knee was diffusely and mildly tender while the left knee was diffusely and more severely tender.  Extension was to "-0" degrees and flexion to 130 degrees bilaterally, and was accompanied by end of range pain.  Range of motion was not additionally limited following repetitive use.  Both knees were stable to the Lachman sign, Drawer's sign and varus-valgus stress testing.  McMurray's test was normal on the right but positive for a click on the left.  An accompanying right knee X-ray revealed a bone island in the distal right femur while a left knee X-ray was normal.  Following this examination, diagnoses of a bilateral chronic knee strain and internal derangement of the left knee were made.

An October 2009 addendum to the August 2009 VA examination noted that the claims file had been made available for review.  

A November 2009 Tri-care treatment note reflected the Veteran's reports of knee pain when passively and actively moved.  Pain increased with bending, kneeling, squatting and during rainy or cold weather and was improved during exercise.   Other symptoms included knee stiffness, popping and soft tissue pain without redness or warmth.  Physical examination found tenderness on palpation with swelling in the suprapatellar region bilaterally.  Pain was elicited on range of motion and with ambulation.  The appearance of the knees was normal.  A bilateral knee brace was prescribed.

A December 2009 Tri-care treatment note indicated that the bilateral knee pain was increased with deeper palpation and that there was poor muscle tone in the bilateral lower extremities.  Range of motion was "15-0-135" bilaterally.  Anterior sign, Posterior Drawer's sign and Lachman's test were negative.  There was increased mobility with patella glides and laxity with varus and valgus stress testing bilaterally.  McMurray's sign was positive in the left knee for a click without pain.  An assessment of patellofemoral syndrome was made.

A June 2010 VA orthopedic examination reflected the Veteran's reports of constant bilateral knee pain that was aggravated by prolonged standing, walking and sitting.  Her knees were especially painful while using the stairs.  Other symptoms included locking, swelling and occasional instability.  Flare-ups were primarily weather related, varied in severity and duration, with the occasional affect of having to stay off her feet.  She occasionally used knee braces.  Physical examination found lateral joint line and patellar compressive tenderness bilaterally.  Extension was "full" to zero degrees and flexion was to 110 degrees, with end of range pain and no decrease due to pain or fatigue following repetitive motion.  There was no ligamentous laxity in any direction and McMurray's test was negative bilaterally.  There was mild bilateral crepitus.  Following this examination and a review of the Veteran's claims file, a diagnosis of bilateral knee patellofemoral syndrome was made.

In considering the rating criteria for knee disabilities, and considering the Veteran's subjective complaints of bilateral knee pain and other symptoms, the evidence of record shows that flexion was measured to be to 110 degrees, at worst, during the June 2010 VA examination.  Extension was found to be to zero degrees in both the August 2009 and June 2010 VA examinations.  And, while the Veteran's bilateral knee motion, in degrees, is not to a level to warrant a 10 percent rating under the rating criteria, the record also reflects the Veteran's reports of pain, swelling, and locking, as well as her accounts of the functional impact that each has had on her daily activities.  These reports by the Veteran, which the Board finds to be both competent and credible, would presumably account for some additional functional impairment on repetitive use the bilateral knees.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, supra.  However, these reports are not sufficient to warrant a rating higher than 10 percent.   See Diagnostic Codes 5260- 5261.

The clinical evidence has demonstrated that the Veteran retained a significant amount of bilateral knee motion and the examinations and treatment records have consistently been negative for ankylosis.  The Veteran has not alleged, and the clinical evidence has not established, nonunion of the tibia and fibula.  In addition, the record was negative for X-ray evidence of arthritis in either knee.  Accordingly, an increased rating for either knee is not warranted.  38 C.F.R. §§ 4.71a, 5003, 5256, 5262.

However, a separate rating for lateral instability or recurrent subluxation is warranted.  The Veteran has subjectively reported occasional knee instability and the occasional use of knee braces.  Objective testing, including Anterior sign, Posterior Drawer sign and Lachman's testing, were negative in the August 2009 VA examination and in a December 2009 Tri-care treatment note.  Although the June 2010 VA examination found no knee laxity in any direction, varus and valgus stress testing revealed such laxity in the December 2009 Tri-care treatment note.  Affording the Veteran all reasonable doubt, a separate 10 percent rating based upon slight lateral instability or recurrent subluxation is warranted.  A rating in excess of 10 percent is not warranted as the objective evidence establishes that these symptoms were intermittent and the Veteran herself reported only wearing a knee brace intermittently, further suggesting only the intermittent presence of such symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Extra-schedular Consideration

Pursuant to § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's unilateral hallux valgus manifested by subjective complaints of right foot pain with a hallux valgus deformity.  Her bilateral knee disability manifested as subjective complaints of pain and other symptoms with flexion that was limited to 110 degrees, at worst, and intermittent slight lateral instability or recurrent subluxation.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  The Veteran has not alleged, and the evidence has not shown, marked interference with employment.  Hence, referral for consideration of an extra-schedular rating is not warranted.

Moreover, as evidence by the record, the Veteran is currently employed and has maintained full-time employment as an electronics technician during the course of this appeal; as such, consideration of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), under 38 C.F.R. § 4.16(a)-(b), is not warranted.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).


ORDER

Entitlement to an increased for unilateral hallux valgus, currently rated 10 percent disabling, is denied.

Entitlement to an initial rating in excess of 10 percent for right patellofemoral syndrome is denied.

Entitlement to an initial rating in excess of 10 percent for left patellofemoral syndrome is denied.

Entitlement to a separate 10 percent rating for right knee lateral instability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a separate 10 percent rating 10 for left knee lateral instability is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

A review of the record indicates that the Veteran may have periods of active duty service after 1999 that not have been verified.

The Veteran asserts that service connection is warranted for the removal of left wrist ganglion cyst which was performed in June 2008.  In a December 2009 VA treatment note, it was reported that the Veteran served on active duty from June 1996 to June 1999 and served stateside in 2006, 2007 and 2009 through the "board of homeland defense."  She reported service in the USAF Reserves in a December 2009 Tri-care treatment note.  In addition, VA Notices of Waiver of VA Compensation or Pension to Receive Military Pay and Allowances have indicated that the Veteran had 161 Training Days in fiscal year 2007 and 162 Training Days in fiscal year 2008.

Verification of these apparent Reserve service periods is required, as service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or an injury incurred or aggravated by inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101 (24), 106, 1110.  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA. See Cahall v. Brown, 7 Vet. App. 232, 237 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make an attempt to obtain copies of the Veteran's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) to ascertain and verify all periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Air Force Reserves and obtain a copy of any treatment records related to this service.  It is not clear what from the current record what unit the Veteran is or was serving with.  In doing so, VA should contact the Adjutant General of the State of South Carolina and the Department of the Air Forces. 

VA is reminded that it should continue efforts to procure the relevant records relating to the Veteran's Air Forces Reserves service until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile. To the best of its abilities, VA should make a list of the Veteran's actual periods of ACDUTRA and INACDUTRA in the Air Forces Reserves and provide it to the VA examiner. 

All efforts to verify these dates should be documented in the claims file.  Copies of all materials obtained should be associated with the file. If these records are unavailable, this should also be documented in the claims file. 

2.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the claim for service connection remaining on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case, and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


